DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action on the merits.  Claims 1-20 are currently pending and are addressed below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2021 has been entered.
 
Response to Arguments
2.	Applicant’s response arguments, with regards to claims 1-20, filed on 01/28/2021 are moot in view of the new grounds of rejection under the combination of McFarlin, Quaid, Johnson and Geist, which is necessitated by Applicant’s amendments

Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

4.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1- 9, 11-12 and 14-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US2010/0198219 to McFarlin et al. in view of US2008/0010705 to Quaid et al. further in view US2011/0270121 to Johnson, and further in view of US2008/0125637 to Geist et al.
6.	Regarding claim 1, McFarlin discloses a surgical system (see at least Fig. 7), comprising: 

a neural monitor configured to generate an electrical signal and apply the electrical signal to the distal end of the surgical tool, wherein the electrical signal causes innervation of a first portion of a patient's anatomy which generates an electromyographic signal (an evoked potential monitor system delivers a stimulating energy (e.g. current/electrical signal) through the electrical connector 314 to the cutting tip 312 to portion of the patient anatomy see at least [¶ 05, 08 & 64]);  
a sensor configured to measure the electromyographic signal (patient monitoring system includes EMG electrodes that measure the electromyography signal see at least [¶ 66]);  

measure a distance between the distal end of the surgical tool and a portion of nervous tissue based on the electrical signal and the electromyographic signal (a patient monitoring system attached to the end effector of a surgical tool may use an EMG system in which a stimulation current is delivered by a cutting tip, and EMG electrodes are placed in muscles innervated by the nerves of concern to determine the proximity of the cutting tip to critical anatomy of the patient, that means the system determine the distance between the tool and portion of the anatomy  see at least [¶ 48, 63-64 &66]);  and cause feedback to be provided to a user based on the distance, (when the distance is close to nerve the system disable the surgical drill tool see at least [¶ 66] and Fig. 12). 

McFarlin does not explicitly disclose the limitation of a robotic device and a surgical tool coupled to the robotic device and comprising a distal end.
However, Quaid is directed to surgical robotic arm. Quaid disclose a robotic device (robotic device 30 see at least [¶ 36-38, 65, 84 & 91] and Figs. 1 & 12), and a surgical tool coupled to the robotic device and comprising a distal end (surgical tool 50 see at least [¶ 38-40] and Fig. 1). Therefore, from the teaching of Quaid, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify McFarlin to provide a robotic device and surgical tool attached to robotic device similar to that of the teaching of Quaid in order to enhance accuracy of the robotic surgery. 
McFarlin does not explicitly disclose the limitation of cause feedback to be provided to a user or to the robotic device based on the distance

Therefore, from the teaching of Johnson, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify McFarlin to use the technique of providing a feedback to user and robotic instrument similar to that of the teaching of Johnson in order not to damage the nerve (see at least [¶ 49]). 

McFarlin does not explicitly disclose the limitation a magnitude of the feedback varies as a function of the distance measured by the neural monitor.
However, Geist implant equipped for nerve location. Geist discloses sensor system that detect the distance to nerve by emitting  an electrical potential to generate a stimulating electrical signal in the proximally located nerve, the stimulating electrical signal provides the distance to nerve. Also the stimulating signal can be measured and monitored by a computer algorithm in the nerve stimulation monitoring device or alternatively may be monitored by using EMG monitoring equipment. Furthermore, Geist discloses an algorithm modulate feedback magnitude of the electrical potential supplied to the implant based on the distance to the nerve (see at least [¶ 12 & 31] and Fig. 3). 
Therefore, from the teaching of Geist, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify McFarlin to use the technique of 

6.	Regarding claim 2, McFarlin discloses the neural monitor is configured to determine the distance by comparing the sensed electromyographic signal to the electrical signal (see at least [¶ 63 &66]). 
 
7.	Regarding claim 3, McFarlin discloses the sensor is configured to be positioned at the first portion of the patient's anatomy (EMG electors placed in muscles see at least [¶ 64 &66]). 

8.	Regarding claim 4, McFarlin discloses a reference sensor configured to be positioned at a second portion of the patient's anatomy and configured to measure a second electromyographic signal (reference sensor/electrode 370 are placed in different portion on patient’s anatomy as shown in Fig. 7 see at least [¶66] and Fig. 7);  and 
wherein the neural monitor is configured to determine the distance between the distal end and the portion of nervous tissue based on the electrical signal, the electromyographic signal, and the second electromyographic signal (see at least [¶ 66-67] and Fig. 7).

9.	Regarding claim 5, McFarlin discloses the sensor comprises a probe 
positionable in a muscle of the patient (EMG electors placed in muscles see at least [¶ 64 &66]). 


However, Johnson discloses a generator 20/controller that determine via data from the sensor that the robotic instrument is too close to nerve, then the system notify the user via haptic feedback (see at least [¶ 27 & 49] and Figs. 1-6). Therefore, from the teaching of Johnson, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify McFarlin to use the technique of providing haptic  feedback similar to that of the teaching of Johnson in order not to damage the nerve (see at least [¶ 49]). 

11.	Regarding claim 7, McFarlin, Quaid, Johnson and Geist disclose all the limitations of claim 1 as discussed above, furthermore, McFarlin discloses the neural monitor (see at least [¶ 64-66]).
McFarlin does not explicitly disclose the feedback causes the robotic device to provide a force that resist movement of the surgical tool, wherein the force varies based on the distance measured by the neural monitor.
However, Quaid disclose a robotic device and a surgical tool coupled to the robotic device and comprising a distal end, where the surgeon holding the robotic advice feel the resistance/force resist of the movement of the cutting tool (see at least [¶ 8, 36 & 84] and Figs. 1 & 12). Therefore, from the teaching of Quaid, it would have been obvious to 
However, Johnson discloses a generator 20/controller that determine via data from the sensor that the robotic instrument is too close to nerve, the system notify the user via haptic feedback and system increase the intensity of the notification as the distance get closer to nerve (see at least [¶ 27 & 49] and Figs. 1-6). And as discussed above Quaid discloses haptic feedback of resisting/force movement of the tool. Therefore, from the teaching of Johnson, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify McFarlin and Quaid to use the technique of increase the intensity of the force as the distance get closer to nerve similar to that of the teaching of Johnson in order not to damage the nerve (see at least [¶ 49]). 

12.	Regarding claim 8, McFarlin discloses a display monitor configured to 
display the feedback (display displays the feedback as shown in Fig. 7). 

13.	Regarding claim 9, McFarlin discloses the display monitor is configured 
to display a graphical user interface configured to output the feedback (as shown in Fig. 7 the monitor display graphic feedback see at least Fig. 7). 

14.	Regarding claim 11, McFarlin discloses the surgical tool comprises: a 
shaft; and a burr or drill bit coupled to the shaft at the distal end (drill couple to shaft  see at least [¶ 3 & 5, 65 & 67] and Fig. 7). 

15.	Regarding claim 12, McFarlin discloses the surgical tool is configured for drilling at least one hole in a bone of the patient (drilling bone see at least [¶ 3, 5 & 24]). 

16.	Regarding claim 14, McFarlin discloses a wire electrically connected 
to the shaft via a conductive bearing (see at least [¶ 26, 30,36 & 66] and Figs. 1, 3-7);  and wherein the neural monitor is configured to apply the electrical signal to the distal end by causing the electrical signal to be applied to the shaft via the wire and the conductive bearing (see at least [¶ 60-66] Fig. 7). 

17.	Regarding claim 15, McFarlin discloses the surgical tool comprises a 
non-conductive sleeve configured to prevent a user from interacting with the 
electrical signal (non-conductive sleeve see at least [¶ 32 & 46]). 

18.	Regarding claim 16, McFarlin discloses the surgical tool is configured to 
be used to modify a third portion of the patient's anatomy that is in proximity 
to the nervous tissue (cutting tool cut/drill a portion of the patient's anatomy that is away from the nerve tissue/third portion see at least [¶ 5, 63 & 66-67]). 

19.	Regarding claims 17-18, McFarlin, Quaid and Geist disclose all the limitations of claim 1 as discussed above, McFarlin does not explicitly disclose the limitation of re-claim 17) modifying a third portion of the patient's anatomy comprises preparing a space for at least one implantable component; and re-claim 18) at least one implantable 
However, Quaid discloses surgeon make incision and work area for the proper implant position (orthopedic joint replacement), where the haptic device provides haptic guidance to the surgeon, for example, to maintain the tool 50 within a predefined virtual boundary, Quaid furthermore, discloses installing the implant desired position in the within the area of the patient anatomy where the distance to nerve is known, that means the implant installation is positioned in area different than where sensors are located at another portion of the patient anatomy (see at least [¶ 6-7 & 36, 68-69 & 76]).
Therefore, from the teaching of Quaid, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify McFarlin to use the 
technique  of preparing the space for implantable and positioned the implant relative to the third portion of the patient's anatomy similar to that of the teaching of Quaid in order to enhance operation efficiency.

20.	Regarding claim 19, McFarlin discloses the feedback is provided to the robotic to the robotic and to causes the robotic device and to prevent the surgical tool from damaging the nervous tissue with the surgical tool while modifying the third portion of the patient's anatomy.
However, Johnson discloses a generator 20/controller that determine via data from the sensor that the robotic instrument is too close to nerve, then the system notify the user via haptic feedback and the system provides feedback to robotic instrument by cease sending RF energy signal to robotic instrument in order not damage the nerve   (see at 

21.  	Regarding claim 20, McFarlin discloses configured for use in at least one of a 
spinal fusion, a dynamic stabilization surgery, a discectomy, a foramentomy, or 
a laminectomy (discectomy see at least [ ¶ 67]). 

22.	Claim 10 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US2010/0198213 to McFarlin et al. in view of US2008/0010705 to Quaid et al., further in view US2011/0270121 to Johnson, further in view of US2008/0125637 to Geist et al. further in view of US2010/0225209 to Goldberg et al. 
23.	Regarding claim 10, McFarlin, Quaid, Johnson and Geist disclose all the limitations of claim 1 as discussed above, McFarlin does not explicitly disclose the limitation of a speaker system configured to communicate the feedback to the user. 
However, Goldberg is directed to ergonomic surgeon control console in robotic surgical 
Systems. Goldberg discloses the system includes haptic feedback and speakers to provide audible feedback see at least [¶ 88 & 271]. Therefore, from the teaching of Goldberg, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify McFarlin to provide a speaker that provide audible feedback similar to that of the teaching of Goldberg in order to enhance operation efficiency.

24.	Claim 13 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US2010/0198213 to McFarlin et al. in view of US2008/0010705 to Quaid et al. further in view US2011/0270121 to Johnson, further in view of US2008/0125637 to Geist et al. further in view of US2005/0217394 to Langley et al. 
25.	Regarding claim 13,   McFarlin discloses the neural monitor is configured to apply the electrical signal to the distal end by causing the electrical signal to be applied to the shaft via (see at least [¶ 64-67] and Figs. 1 &7). 
 McFarlin does not explicitly disclose the limitation of a conductive brush in contact with the shaft.
However, Langley robotic system. Langley disclose the robot system includes conductive brush in contact with shaft (see at least [¶ 25]). Therefore, from the teaching of Langley, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify McFarlin to provide a conductive brush in contact with the shaft similar to that of the teaching of Langley in order to enhance the robotic operation.

Conclusion
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896.  The examiner can normally be reached on W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RACHID BENDIDI/Primary Examiner, Art Unit 3667